DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Redding et al (Pub. No : US 20140370879 A1) in view of Ulrich et al (Pub. No : US 20150347738 A1).
Regarding claims 1, 2, 23, Redding et al discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), the method (fig. 2), being performed by a first device (device 138), comprises the steps of: establishing (establish a wireless communication link with any of a plurality of mobile devices 138 that may be acting as proximity broadcast receivers) a secure connection between the first device (device 138) and a second device (device 142), in which the second device (device 142) is registered with the authentication service and is allocated to a user (computing devices utilized by users to provide registration information; enable the devices to establish data communication links with the Internet; in addition, the central server 120 may be configured to exchange communications with various devices via the Internet 103, such as proximity broadcast receivers 142, mobile proximity broadcast receivers 138, third-party systems 101, and other support systems and/or services 102; paragraph 0106-0107, 0092), and in which the secure connection comprises one of: a wireless data connection over a local area network (this short-range wireless signal 114 may be a periodic broadcast of a packet, which includes the wireless identity transmitter's identification code; furthermore, the short-range wireless signal 114 may be an attempt to establish a wireless communication link with any of a plurality of mobile devices 138 that may be acting as proximity broadcast receivers; paragraph 0106, 0108); and a wired data connection over a local area network (the stationary proximity broadcast receivers 142 may be in communication with a local area network 202, such as a WiFi network, that may include an Internet access server 140 that provides a connection 148 to the Internet 103; in addition, stationary proximity broadcast receivers 142 may be connected to the local area network 202 by a wired or wireless link 146; paragraph 0109); obtaining (a proximity broadcast receiver may receive a broadcast message, such as a broadcast advertising packet, from a wireless identity transmitter; this message may be sent over a connection established by pairing or as part of the pairing procedure; the central server may obtain the wireless identity transmitter identity based on the rolling identifier within the sighting message; paragraph 0162, 0203) an identifier associated with the device (the broadcast message may contain an identifier segment, as well as an additional segment or code, such as a type segment or command segment; the proximity broadcast receiver may perform an action based on this code in the received broadcast message in block 904; in addition, the central server may establish a database entry having the device identifier (deviceID), nonce or counter, and secret key data for the wireless identity transmitter at its registration ; paragraph 0203-0204, 0206); providing (provide registration information) to the authentication service a first credential known to the user (the central server may authenticate the identity of the proximity broadcast receiver based on data within sighting messages, such as a device identifier that matches an identity stored within a profile on the central server; furthermore, the central server may transmit a prompt for the current user of the proximity broadcast receiver to enter a personal identification number (PIN) or touch a fingerprint sensor to confirm his/her identity prior to receiving credentials for automatically logging into a nearby WiFi router; furthermore, the mobile device may transmit the wireless identity transmitter's rolling identifier and other information, such as the stored device ID and authentication information; in addition, the mobile device may extract encoded information from the received broadcast message, such as by using text comparison and parsing operations; paragraph 0079, 0087); and a second credential derived from the identifier (a wireless identity transmitter may use a pseudo-random function to encrypt the device identifier, shared secret key, and a nonce or counter, broadcasting a payload that includes the encrypted data without the nonce or counter in the clear; a two-factor authentication technique may be provided to authenticate the user of the proximity broadcast receiver by transmitting an authentication message prior to delivering otherwise authorized identification information to the proximity broadcast receiver; authentication information included in a sighting message may include secret codes, certificates, or hash data that is shared between the proximity broadcast receiver and the central server 120; paragraph 0079, 0087, 0407); and requesting (the mobile device may transmit a registration request with user information; paragraph 0190) registration of the first device (the registration request may be sent to the central server via Internet communications with a web portal, web site, or web server controlled or otherwise accessible by the central server; establish functionalities to provision a device in response to receiving a return message from a central server; paragraph 0190) with the authentication service on the basis of the first and second credentials (the server may transmit credentials for accessing the LAN to the smartphone; a homeowner's smartphone may relay a broadcast from a newly purchased WiFi router and perform authentication steps via an app downloaded based on a URI sent by the server; the WiFi router may send credential information to the server via the smartphone, which in return may send back the homeowner's pre-stored WiFi configuration data; furthermore, the central server may receive the message with the encoded information, as well as the authentication information and the device ID; the central server may validate authentication information, such as in the received message from the mobile device ; the central server may authenticate the sighting message; paragraph 0078, 0197, 0206). Note that the central server may authenticate the sighting message; and based on authentication information within the received sighting message, the central server may perform authentication operations that confirm the legitimacy of the sighting message as coming from a known or otherwise valid proximity broadcast receiver (paragraph 0206).
However, Redding et al does not specifically disclose the features of obtaining over the secure connection from the second device, an identifier uniquely associated with the second device.
On the other hand, Ulrich et al, from the same field of endeavor, discloses the features of establishing (perform communication between the electronic devices using a corresponding network protocol and to enable the electronic devices to recognize one another, is exchanged between electronic device 202 and authorized electronic device 204; paragraph 0051) a secure connection (Bluetooth connection) between the first device (electronic device 202) and a second device (electronic device 204); and obtaining over the secure connection from the second device (electronic device 204; paragraph 0040, 0050), an identifier (pairing encryption and identification keys ) uniquely associated with the second device (electronic device 204; paragraph 0050-0052, 0041; see figs. 2 and 3 for details). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Ulrich to the communication system of Redding in order to provide a method for performing Bluetooth communication connection between the first electronic device and the second electronic device.
Regarding claim 3, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the/each identifier, the first credential and/or the/each second credential is directly obtained and/or provided over the/each secure connection (the server may then transmit credentials for accessing the LAN to the smartphone; the WiFi router may send credential information to the server via the smartphone, which in return may send back the homeowner's pre-stored WiFi configuration data; furthermore, the central server may receive the message with the encoded information, as well as the authentication information and the device ID; the central server may validate authentication information, such as in the received message from the mobile device ; the central server may authenticate the sighting message; paragraph 0078, 0197, 0206).
 Regarding claim 4, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the/each identifier, the first credential and/or the/each second credential is directly obtained and/or provided via a secure application programming interface (the central server 120 may also include a core component 108 that may process sighting messages, execute an alert or notice engine module, handle application programming interface commands, and exchange data with other components within the central server 120; in addition, the core client module 115 may include an API component 606 that corresponds to application programming interface data, code, or other commands related to broadcast messages and sighting messages; paragraph 0101, 0150).
 Regarding claim 5, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the secure application programming interface is provided by the first device (the API component 606 may be utilized by a proximity broadcast receiver when listening for Bluetooth.RTM. LE advertising packets received from the wireless identity transmitter 110; the central server 120 may include several components 104-109 to perform various operations to process data, such as received from proximity broadcast receivers 142, 138, third-party systems 101, or other support systems and services 102; paragraph 0150, 0182-0183).
	Regarding claim 6, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the/each identifier, the first credential and/or the/each second credential is obtained and/or provided only when the first and second devices are connected to the same local area network (allow access to the local area network and the Internet via the access point; proximity broadcast receivers 138, 142 may transmit wireless signals to a wireless router 185 via a wireless communication link 188, such as part of the local area network 202, which may provide a connection 187 to the Internet 10; in addition, the mobile device 138 may be within an area that has an available network (a local area network) for which the router 185 may serve as a wireless access point ; paragraph 0109, 0113,  0344).	
	Regarding claim 7, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein registration of the first device is performed regardless of its location (the proximity broadcast receivers 142 may transmit a sighting message to the central server 120 that includes a rolling identifier corresponding to the identity of a user of the wireless identity transmitter 110;  each time a proximity broadcast receiver 138, 142 receives an identifier from a wireless identity transmitter 110, the identifier may be associated with the time of the connection and the location of the proximity broadcast receiver 138, 142, and this information may be transmitted to the central server 120, such as within a sighting message; furthermore, the central server 120 may store location information reported by sighting messages in a database, which may be used for locating, tracking or otherwise monitoring movements of the wireless identity transmitter 110 paragraph 0111, 0184-0185).
	Regarding claim 8, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the/each identifier, the first credential and/or the/each second credential is obtained and/or provided by unicasting or multicasting (the central server 120 may transmit activation messages, such as via broadcast or multicast, to proximity broadcast receivers 138, 142 that may instruct proximity broadcast receivers 138, 142 to search for a particular wireless identity transmitter 110 and that may include an identifier of the targeted wireless identity transmitter 110; paragraph 0111, 0121).
Regarding claim 9, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein registration of the first device with the authentication service is permanent (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; paragraph 0100-0101, 0172, 0190).
	Regarding claim 10, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the wireless data connection is a Wi-FiTm connection as specified in IEEE 802.11(paragraph 0059, 0079, 0087).
	Regarding claim 11, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the wireless data connection is a BluetoothTM connection as specified by the BluetoothTM Special Interest Group (the short-range wireless signal 114 may be according to any of a variety of communication protocols, such as Bluetooth.RTM., Bluetooth.RTM. LE.RTM., Wi-Fi, infrared wireless, induction wireless, ultra-wideband, wireless universal serial bus, Zigbee.RTM., Peanut.RTM., or other short-range wireless technologies or protocols; paragraph 0107).
	Regarding claim 12, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the first device and the, or each, second device share a key (the central server may establish database records having device identifier (deviceID), nonce or counter, time, registration status , and secret key information for each wireless identity transmitter in a system; in addition, the central server may establish a database entry having a device identifier (deviceID), initial nonce or counter, current nonce or counter, and secret keys for all wireless identity transmitters in the system; paragraph 0092, 0292, 0309).
	Regarding claim 13, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), further comprising the step of the first device establishing that the first device and the, or each, second device are connected via a local area network by means of checking that the IP address of the first device is within the same address domain as the IP address of the second device (a homeowner's smartphone may relay a broadcast from a newly purchased WiFi router and perform authentication steps via an app downloaded based on a URI sent by the server; the WiFi router may send credential information to the server via the smartphone, which in return may send back the homeowner's pre-stored WiFi configuration data (device Name, SSID, Passwords, DNS settings, IP settings; paragraph 0078, 0087).
Regarding claim 14, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), further comprising the step of the first device establishing that the first device and the, or each, second device are connected via a local area network by means of checking that the SSID of the wireless network that the first device is connected is the same as the SSID of the wireless network that the, or each, second device is connected (the stationary proximity broadcast receivers 142 may be in communication with a local area network 202, such as a WiFi network, that may include an Internet access server 140 that provides a connection 148 to the Internet 103; in addition, stationary proximity broadcast receivers 142 may be connected to the local area network 202 by a wired or wireless link 146; paragraph 0078-0079, 0109).
	Regarding claim 15, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the, or each, secure connection is established over at least one of Wi-FiTM, BluetoothTM, ZwaveTM, ZigBeeTM, Ethernet and USBTM (the secure connection is established between the devices is a WiFi, Bluetooth, Zigbee; in addition, the stationary proximity broadcast receivers 142 may be in communication with a local area network 202, such as a WiFi network, that may include an Internet access server 140 that provides a connection 148 to the Internet 103; paragraph 0059, 0078, 0107).
	Regarding claim 16, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the, or each, secure connection is established over a peer-to-peer link (the short-range wireless signal 114 may be an attempt to establish a wireless communication link with any of a plurality of mobile devices 138 that may be acting as proximity broadcast receivers; paragraph 0101, 0106).
	Regarding claim 17, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the first device is one of: a mobile phone, a tablet, and a mobile computing device, each with communications capability (the additional feature of the device that establishes the connection with the second device is a mobile phone or a tablet; note that the proximity broadcast receiver 138 is a smartphone mobile device configured to operate as a mobile proximity broadcast receiver ; paragraph 0058, 0131).
Regarding claim 18, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the first device and the, or each, second device are co-located (establish a wireless communication link with any of a plurality of mobile devices 138 that may be acting as proximity broadcast receivers; the pairing may be established automatically if the proximity broadcast receiver is set to pair with any wireless identity transmitter without using a key, by using a key saved from a previous pairing with the wireless identity transmitter; in addition, the mobile device may transmit a registration request with user information ; the registration request may be sent to the central server via Internet communications with a web portal, web site, or web server controlled or otherwise accessible by the central server; paragraph 0061, 0154, 0164).
	Regarding claim 19, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the, or each, secure connection extends over premises occupied by the user ( a proximity broadcast receiver to transmit a sighting message in response to receiving a broadcast message from a wireless identity transmitter; furthermore, the proximity broadcast receiver 138 may transmit a sighting message to the central server 120 including the identifier, location information, and time corresponding to the receipt of the broadcast message; see fig. 4, paragraph 0131).
	Regarding claim 20, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the, or each, secure connection is constrained to premises occupied by the first device and by the second device (the proximity broadcast receiver 138 may receive the broadcast message when within proximity of the wireless identity transmitter 110 (within communication range); when the broadcasted message with included identifier is received, the proximity broadcast receiver 138 may analyze header or metadata within the received broadcast message, as well as parse and evaluate various data within the broadcast message; the broadcast message may contain encrypted and non-encrypted data that the proximity broadcast receiver 138 may or may not be configured to decrypt or otherwise access; see fig. 4: paragraph 0131).
	Regarding claim 21, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the/each identifier, the first credential and/or the/each second credential is encrypted (a wireless identity transmitter may use a pseudo-random function to encrypt the device identifier, shared secret key, and a nonce or counter, broadcasting a payload that includes the encrypted data without the nonce or counter in the clear; the proximity broadcast receiver 138 may receive the broadcast message when within proximity of the wireless identity transmitter 110 ; the broadcast message may contain encrypted and non-encrypted data that the proximity broadcast receiver 138 may or may not be configured to decrypt or otherwise access ; paragraph 0087, 0079, 0131).
Regarding claim 22, Redding et al as modified discloses a method (figs. 1-2) of registering a device (central server 120, a particular registered service) with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein the first device is suitable to be the second device in a further iteration of the method, once the first device has been registered with the authentication service (computing devices utilized by users to provide registration information; the user's mobile device may store account information, such as authentication information (codes, messages) from the central server or device ID associated with an owned wireless identity transmitter; furthermore, sighting messages may include authentication information that may confirm the legitimacy of the sighting message as coming from a known, registered, or otherwise valid proximity broadcast receiver 138; for example, authentication information included in a sighting message may include secret codes, certificates, or hash data that is shared between the proximity broadcast receiver and the central server 120
 ; paragraph0190, 0197, 0206). 
Regarding claims 24, 25, Redding et al discloses a device (mobile devices 138) configured to be registered with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), the device (mobile devices 138) comprising: a memory storing computer code; and a processor, operationally coupled to the memory, for executing the computer code such that the device is at least configured to: establish (establish a wireless communication link with any of a plurality of mobile devices 138) a secure connection between the device (device 138)  and a second device (device 142), in which the second device (device 142) is registered with the authentication service and is allocated to a user (computing devices utilized by users to provide registration information; enable the devices to establish data communication links with the Internet; in addition, the central server 120 may be configured to exchange communications with various devices via the Internet 103, such as proximity broadcast receivers 142, mobile proximity broadcast receivers 138, third-party systems 101, and other support systems and/or services 102; paragraph 0106-0107, 0092), and in which the secure connection comprises one of: a wireless data connection over a local area network (this short-range wireless signal 114 may be a periodic broadcast of a packet, which includes the wireless identity transmitter's identification code; furthermore, the short-range wireless signal 114 may be an attempt to establish a wireless communication link with any of a plurality of mobile devices 138 that may be acting as proximity broadcast receivers; paragraph 0106, 0108); and a wired data connection over a local area network (the stationary proximity broadcast receivers 142 may be in communication with a local area network 202, such as a WiFi network, that may include an Internet access server 140 that provides a connection 148 to the Internet 103; in addition, stationary proximity broadcast receivers 142 may be connected to the local area network 202 by a wired or wireless link 146; paragraph 0109); obtain (a proximity broadcast receiver may receive a broadcast message, such as a broadcast advertising packet, from a wireless identity transmitter; this message may be sent over a connection established by pairing or as part of the pairing procedure; the central server may obtain the wireless identity transmitter identity based on the rolling identifier within the sighting message; paragraph 0162, 0203) identifier associated with the device (the broadcast message may contain an identifier segment, as well as an additional segment or code, such as a type segment or command segment; the proximity broadcast receiver may perform an action based on this code in the received broadcast message in block 904; in addition, the central server may establish a database entry having the device identifier (deviceID), nonce or counter, and secret key data for the wireless identity transmitter at its registration ; paragraph 0203-0204, 0206); provide (provide registration information) to the authentication service a first credential known to the user (the central server may authenticate the identity of the proximity broadcast receiver based on data within sighting messages, such as a device identifier that matches an identity stored within a profile on the central server; furthermore, the central server may transmit a prompt for the current user of the proximity broadcast receiver to enter a personal identification number (PIN) or touch a fingerprint sensor to confirm his/her identity prior to receiving credentials for automatically logging into a nearby WiFi router; furthermore, the mobile device may transmit the wireless identity transmitter's rolling identifier and other information, such as the stored device ID and authentication information; in addition, the mobile device may extract encoded information from the received broadcast message, such as by using text comparison and parsing operations; paragraph 0079, 0087); and a second credential derived from the identifier (a wireless identity transmitter may use a pseudo-random function to encrypt the device identifier, shared secret key, and a nonce or counter, broadcasting a payload that includes the encrypted data without the nonce or counter in the clear; a two-factor authentication technique may be provided to authenticate the user of the proximity broadcast receiver by transmitting an authentication message prior to delivering otherwise authorized identification information to the proximity broadcast receiver; authentication information included in a sighting message may include secret codes, certificates, or hash data that is shared between the proximity broadcast receiver and the central server 120; paragraph 0079, 0087, 0407); and request (the mobile device may transmit a registration request with user information; paragraph 0190) registration of the device (the registration request may be sent to the central server via Internet communications with a web portal, web site, or web server controlled or otherwise accessible by the central server; establish functionalities to provision a device in response to receiving a return message from a central server; paragraph 0190) with the authentication service on the basis of the first and second credentials (the server may transmit credentials for accessing the LAN to the smartphone; a homeowner's smartphone may relay a broadcast from a newly purchased WiFi router and perform authentication steps via an app downloaded based on a URI sent by the server; the WiFi router may send credential information to the server via the smartphone, which in return may send back the homeowner's pre-stored WiFi configuration data; furthermore, the central server may receive the message with the encoded information, as well as the authentication information and the device ID; the central server may validate authentication information, such as in the received message from the mobile device ; the central server may authenticate the sighting message; paragraph 0078, 0197, 0206). Note that the central server may authenticate the sighting message; and based on authentication information within the received sighting message, the central server may perform authentication operations that confirm the legitimacy of the sighting message as coming from a known or otherwise valid proximity broadcast receiver (paragraph 0206).
However, Redding et al does not specifically disclose the features of obtaining over the secure connection from the second device, an identifier uniquely associated with the second device.
On the other hand, Ulrich et al, from the same field of endeavor, discloses the features of establishing (perform communication between the electronic devices using a corresponding network protocol and to enable the electronic devices to recognize one another, is exchanged between electronic device 202 and authorized electronic device 204; paragraph 0051) a secure connection (Bluetooth connection) between the first device (electronic device 202) and a second device (electronic device 204); and obtaining over the secure connection from the second device (electronic device 204; paragraph 0040, 0050), an identifier (pairing encryption and identification keys ) uniquely associated with the second device (electronic device 204; paragraph 0050-0052, 0041; see figs. 2 and 3 for details). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Ulrich to the communication system of Redding in order to provide a method for performing Bluetooth communication connection between the first electronic device and the second electronic device.
	Regarding claim 26, Redding et al as modified discloses a device (mobile devices 138) configured to be registered with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein to establish that the device and the, or each, second device are connected via the local area network, the device is further configured to check that the IP address of the device is within the same address domain as the IP address of the second device (a homeowner's smartphone may relay a broadcast from a newly purchased WiFi router and perform authentication steps via an app downloaded based on a URI sent by the server; the WiFi router may send credential information to the server via the smartphone, which in return may send back the homeowner's pre-stored WiFi configuration data (device Name, SSID, Passwords, DNS settings, IP settings; paragraph 0078, 0087). 
  	Regarding claim 27, Redding et al as modified discloses a device (mobile devices 138) configured to be registered with an authentication service (the central server 120 may also include a user portal component 109 that may store user account data and perform registration, account management, and search routines associated with users; sighting messages may also include authentication information that may be used by a central server to confirm the identification; paragraph 0100, 0063), wherein to establish that the device and the, or each, second device are connected via the local area network, the device is further configured to check that an SSID of the wireless network that the device is connected is the same as an SSID of the wireless network that the, or each, second device is connected (the stationary proximity broadcast receivers 142 may be in communication with a local area network 202, such as a WiFi network, that may include an Internet access server 140 that provides a connection 148 to the Internet 103; in addition, stationary proximity broadcast receivers 142 may be connected to the local area network 202 by a wired or wireless link 146; paragraph 0078-0079, 0109).  
  
Response to Arguments
Applicant's arguments filed on 8-11-22  have been fully considered but they are not persuasive. 
Applicant’s representative argues that Redding and Ulrich do not teach the features of obtaining over a secure connection from the second device, an identifier uniquely associated with the second device.
However, Redding discloses a central server that evaluates predefined information to identify any authorized data to be distributed in response to receiving relayed messages, proximity broadcast receivers may receive individualized credentials and instructions for acquiring appropriate software based on their predefined characteristics and relationships. In other words, each user and proximity broadcast receiver may receive different information from the central server in response to relaying a secure identifier from a wireless identity transmitter, thus enabling different apps, access privileges, and experiences to be achieved (paragraph 0084-0085). Additionally, the central server may establish a database entry having a device identifier (deviceID), initial nonce or counter, current nonce or counter, and secret keys for all wireless identity transmitters in the system (paragraph 0309).  Furthermore, the mobile device may transmit the wireless identity transmitter's rolling identifier and other information, such as the stored device ID and authentication information. The mobile device may extract encoded information from the received broadcast message, such as by using text comparison and parsing operations (paragraph 0196). Note that the mobile device (a transceiver performs two-way communications; see paragraph 0096 for details), such as a smartphone, performs account creation and registration operations (the mobile device accesses a web portal to register with the central server) (paragraph 0070, 0083, 0188). In addition, the central server may then transmit a  registration result message to the user, such as by transmitting a message to the mobile device (paragraph 0196, 0199).
Ulrich also discloses a first electronic device determines, based on information from the connection request, that the second electronic device is in proximity to the first electronic device (paragraph 0023).
Ulrich teaches that an  electronic device 202 receives a selection of authorized electronic device 204 from the list of devices. For example, a user may mouse-over and click a device identifier for authorized electronic device 204 in the list of devices in the configuration interface, selects authorized electronic device 204 in the list of devices and click an enter button in the configuration interface. In addition, electronic device 202 can acquire information (a device identifier, a MAC address) from the connection request message, the pairing information, and add the acquired information to the list, the information configured to enable the subsequent identification of authorized electronic device 204 as being permitted to enable the proximity unlock operation (paragraph 0059-0060). Furthermore, Ulrich also shows that a service provider electronic device 210 can acquire device information such as a unique identifier, a MAC address, from electronic device 202, compare the acquired information to a record of known electronic devices, and determine that electronic device 202 is as-yet unknown to service provider electronic device 210 (paragraph 0050). It is shown above that the combination of Ulrich and Redding teach the features of obtaining over a secure connection from the second device, an identifier uniquely associated with the second device.
Applicant’s representative also argues that Redding and Ulrich do not disclose the first device requesting registration of the first device with authentication service on the basis of the first and second credentials.
However, Redding discloses that the mobile device may transmit a registration request with user information (a device identity or deviceID). The registration request may be sent to the central server via Internet communications with a web portal, web site, or web server controlled or otherwise accessible by the central server. In other words, the mobile device may invoke the registration process or by providing user information (device ID) through the installed app by providing the device ID (deviceID) and other information the central server may utilize to bind the registration request to an account. For instance, the user's mobile device may access a registration website, receive inputs from the user, and transmit the user input as data to the registration website for use by the central server (paragraph 0190-0191). Furthermore, the central server may then transmit a registration result message to the user, such as by transmitting a message to the mobile device. The registration result message may indicate whether or not the central server was able to match the received encoded identifier with a generated identifier. The mobile device may receive the registration result message. It is considered that the first device requests registration of the first device (paragraph 0199).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641